Citation Nr: 9904515	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-09 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased rating for residuals of a 
right ankle reconstruction, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.


FINDINGS OF FACT

1. The veteran's current bilateral hearing is within normal 
limits.

2. The veteran describes tinnitus in his right ear only, 
characterized by ringing which has increased in volume and 
which affects his ability to hear with that ear.

3. The residuals of a right ankle fracture result in pain, 
limitation of motion of the ankle and slight degenerative 
changes, but are not productive of ankylosis.


CONCLUSIONS OF LAW

1. The veteran's claimed bilateral hearing deficit has not 
met the threshold requirements for establishing hearing 
loss as a disability for VA purposes.  38 C.F.R. § 3.385 
(1998).

2. The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic 
Code 6260 (1998).

3. The criteria for a rating in excess of 20 percent for 
residuals of a right ankle reconstruction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss.

Criteria

The threshold question as to the veteran's claim for service 
connection for bilateral hearing loss is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present. 38 U.S.C.A. §§ 1110, 1131 (West 1991).   In 
the absence of proof of a present disability there can be no 
valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Factual background

The veteran's service medical records are associated with the 
claims file.  A 
reference audiogram report dated in August 1987 reflects that 
pure tone thresholds, 
in decibels, were as follows:


HERTZ






500
1000
2000
3000
4000
6000
RIGHT
10
5
0
5
5
15
LEFT
10
5
0
5
-5
20

A hearing conservation data report dated in May 1989 reflects 
that pure tone thresholds, in decibels, were as follows:


HERTZ






500
1000
2000
3000
4000
6000
RIGHT
15
5
5
10
20
45
LEFT
10
10
10
20
10
10

A hearing conservation data report which compiled data from 
audiological examinations conducted on July 9, 1991, July 10, 
1991 and September 10, 1991 respectively reflects that pure 
tone thresholds, in decibels, were as follows:


HERTZ






500
1000
2000
3000
4000
6000
RIGHT
7/9/91
20
15
15
10
20
45
7/10/91
20
15
5
10
20
40
9/10/91
5
5
0
0
10
50
LEFT
7/9/91
20
15
10
20
10
15
7/10/91
5
15
10
15
10
10
9/10/91
10
10
0
0
0
10

The veteran was recommended to have further specialist 
examinations for an audiogram, post service.







The veteran underwent a post-service audiological evaluation 
in January 1992.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
5
10
10
20
LEFT
10
5
10
5

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The veteran testified at an April 1994 hearing before the RO 
in Los Angeles, California that he has hearing loss in both 
ears, right greater than left.  He stated that he first noted 
difficulty hearing in 1989 after he experienced a concussion 
blast from a mortar.

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25
LEFT
20
10
15
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

As a threshold matter, in order for service connection to be 
granted, the veteran must initially demonstrate a current 
hearing deficit as provided under the provisions of 38 C.F.R. 
§ 3.385.  Based on the most recently conducted VA audiometric 
examination which took place in May 1997, neither the 
veteran's left hearing acuity nor his right hearing acuity 
met the threshold requirements of 38 C.F.R. § 3.385 for 
establishing hearing impaired to the point that entitlement 
to service connection may be considered by VA regulation.  
The auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz was not 40 decibels or greater in 
either ear; and the auditory thresholds for all of the 
frequencies, 500, 1000, 2000, 3000, or 4000 Hertz was less 
than 26 decibels.  The speech recognition scores using the 
Maryland CNC Test were equal to or greater than 94 percent 
bilaterally.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  In the 
absence of evidence of a current hearing disability 
satisfying the threshold requirements of 38 C.F.R. § 3.385, 
the Board concludes that the claim of entitlement to service 
connection for bilateral hearing loss must be denied by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





II.  Entitlement to an increased 
evaluation for tinnitus, currently 
evaluated as 10 percent disabling, and 
for residuals of a right ankle 
reconstruction, currently evaluated as 20 
percent disabling.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Tinnitus
Factual background

The veteran underwent a VA audiological examination in 
January 1992.  He reported periodic mild to moderate high 
pitched ringing in his right ear following a concussion blast 
in 1988.  No history of ear infection was noted.  He was 
diagnosed with tinnitus.  

In his substantive appeal dated in March 1995, the veteran 
reported that his tinnitus occasionally wakes him in the 
middle of the night and prohibits him from returning to sleep 
for hours at a time.  

At an April 1995 hearing before the RO in Los Angeles, 
California, the veteran testified that the ringing in his 
right ear is constant.  He reported that the volume of the 
ringing has been increased in intensity and interferes with 
his ability to hear.  He testified that the effects of the 
tinnitus are intensified with the presence of background 
noise.  He indicated that he works in a casino which has a 
high level of background noise, and that the noise interferes 
with his ability to hear people at work.  He stated that he 
has to read lips or get closer to the speaker and turn his 
head to the left to hear people at work.  He noted that he 
does not have tinnitus in his left ear.

The veteran underwent a VA audiology examination in May 1997.  
He reported that his tinnitus is becoming more bothersome and 
that he is awakened at least one time per week which 
continues for 20-30 minutes.  The tinnitus was noted to be 
periodic and only occurred in the right ear.  The diagnosis 
was a mild level of tinnitus.  There was no evidence of 
conductive pathology.

Analysis

Initially, the Board notes the veteran's claim for an 
increased rating for tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Therefore, VA has a duty 
to assist the veteran with the development of evidence to 
support his claim.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant facts have been 
developed, and the duty to assist the veteran has been 
fulfilled.

The severity of tinnitus is evaluated pursuant to Diagnostic 
Code 6260.  A 10 percent evaluation is assigned when the 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

The veteran is in receipt of a 10 percent evaluation for 
tinnitus under Diagnostic Code 6260.  As 10 percent is the 
maximum evaluation available pursuant to Diagnostic Code 
6260, there is no basis upon which to assign an increased 
schedular evaluation.

A review of the record reveals that the RO considered the 
assignment of extraschedular evaluations for hearing loss and 
tinnitus, and provided the veteran notice of the 
consideration.  Thus, in reaching this decision, the Board 
has also considered the assignment of higher evaluations on 
an extraschedular basis, but finds that an increase on such a 
basis is not warranted.  Ordinarily, the Rating Schedule will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  


According to the regulation, an extraschedular disability 
evaluation is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual.  There is no 
evidence of frequent hospitalization for the treatment of 
tinnitus. The May 1997 audiology examination report indicates 
that the veteran's tinnitus was characterized as "mild".  
Although the veteran indicated that tinnitus causes 
difficulty hearing people at work, he is able to accommodate 
this disability by reading lips, moving closer to the speaker 
and by turning his head to hear with his left ear, which he 
indicated was not affected by tinnitus.  Thus, there is no 
evidence that his tinnitus causes marked interference with 
employment.  Consequently, in the absence of an exceptional 
or unusual disability picture, the Board concludes that the 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) is not appropriate.


Right Ankle
Factual background

The veteran underwent right ankle reconstruction in August 
1991.

A VA examination which was conducted in January 1992 
reflected that dorsiflexion of the right ankle was to 5 
degrees and plantar flexion was to 20 degrees.  No swelling 
was present, but tenderness was noted.  X-rays showed the 
presence of an orthopedic metallic plate applied laterally to 
the distal fibula and above the level of the ankle.  


At the April 1994 hearing, the veteran testified that his 
right ankle disability had increased in severity.  He stated 
that he had constant swelling and inflammation.  He reported 
instability and decreased range of motion.  He indicated that 
he wears an ankle support to provide stability of the ankle.

The veteran underwent a VA examination in May 1997.  He 
reported a history of right ankle injury in January 1991 
while "fast roping" or racing to the ground on a rope 
secured to a helicopter.  He reported a second injury to his 
right ankle in August 1991 when he fractured his right distal 
fibula.  He indicated that his ankle swells after walking 
over 50 feet or standing over 20 minutes.  He said that he 
has pain daily which increases when the weather changes.  He 
said that he now walks with a limp and overcompensates with 
his left ankle for deficiencies of the right ankle.  On 
examination, there was no swelling or erythema.  There was a 
decreased range of motion of the right ankle with 
dorsiflexion to 2 degrees and plantar flexion to 5 degrees.  
Circulation to the feet appeared normal.  X-rays showed a 
plate and screws present in the distal fibula.  The central 
screw did not appear to be anchored in the place.  Slight 
degenerative changes to the ankle were noted.  The diagnosis 
was degenerative joint disease of the right ankle.

Criteria & Analysis

Initially, the Board notes the veteran's claim for an 
increased rating for residuals of right ankle reconstruction 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim.  38 U.S.C.A. § 
5107(a).  In this regard, the Board is satisfied that all 
relevant facts have been developed, and the duty to assist 
the veteran has been fulfilled.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 West 1991); 38 C.F.R. §  
Part 4 (1997).  The veteran's service-connected residuals of 
right ankle reconstruction are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  

Moderate limitation of ankle motion is rated as 10 percent 
disabling, while marked limitation of motion is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  The Board observes that 20 percent is the highest 
rating available under Diagnostic Code 5271.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

A 30 percent disability evaluation is potentially available 
under Diagnostic Code 5270 for ankylosis of an ankle, in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A review of the 
clinical evidence shows that the veteran's right ankle is 
symptomatic, manifested by marked limitation of motion.  
While limitation of motion of the right ankle is shown, there 
is no clinical evidence of right ankle ankylosis.  
Accordingly, the Board believes that the more appropriate 
Diagnostic Code in this case is 5271.

The veteran's right ankle symptoms also include complaints of 
pain.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  However, since 20 percent is the maximum rating 
available under DC 5271, §§ 4.40 and 4.45 are not applicable 
in this case.  See Johnston v Brown, 10 Vet. App. 80, 85 
(1997).


Under DeLuca v. Brown, 8 Vet. App. 202 (1995), higher 
evaluations based upon limitation of motion due to pain are 
available in some circumstances.  The DeLuca case does not 
apply here, however, since the veteran is already receiving 
the highest evaluation warranted under Diagnostic Code 5271.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.71a, Diagnostic Code 5010, concerning traumatic 
arthritis, substantiated by X-ray findings, is ratable as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  While the Board agrees that the veteran has marked 
limitation of motion of his right ankle, the maximum 
evaluation of 20 percent for limitation of motion of the 
ankle is currently in effect.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In this case, the Board finds that the veteran's right ankle 
disability is appropriately rated as 20 percent disabling 
under Diagnostic Code 5271, which is the maximum available 
under that rating code.  Moreover, the Board notes that the 
right ankle disability has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  There is no clinical basis upon which 
to predicate referral of the veteran's claim for an increased 
evaluation of his right ankle disability to the Director of 
the VA Compensation and Pension Service pursuant to 38 C.F.R. 
§ 3.321(b)(1).

The preponderance of the evidence is against the veteran's 
claim and an increased evaluation for the residuals of a 
right ankle fracture is not warranted.


ORDER

Service connection for bilateral hearing loss is denied as a 
matter of law.

An evaluation in excess of 10 percent for tinnitus is denied.

An increased evaluation for the residuals of a right ankle 
reconstruction, currently evaluated as 20 percent disabling, 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

